UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-145507 OMNIMMUNE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-3128407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4600 Post Oak Place, Suite 352, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 622-8400 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 13, 2010 there were 8,914,921shares of the issuer’s common stock outstanding. OMNIMMUNE HOLDINGS, INC. and Subsidiaries Quarterly Report on Form 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the three months ended March 31, 2010 and March 31,2009 5 Consolidated Statements of changes in Stockholders’ Deficiency as of March 31, 2010 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 19 Notes to Consolidated Financial Statements 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II - OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Submission of Matters to a Vote of Security Holders 49 Item 5. Other Information 49 Item 6. Exhibits 49 EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references below in this Current Report to “we,” “us,” “our” and the “Company” are to Omnimmune Holdings, Inc., a Delaware corporation.Omnimmune Holdings, Inc. was originally incorporated on February 22, 2007, in the State of Nevada under the name Roughneck Supplies, Inc., and upon a merger with and into Omnimmune Holdings, Inc. effective August 6, 2008, the Company changed its domicile to Delaware.Further, on August 7, 2008, Omnimmune Corp., a Texas corporation, merged with and into the Company’s wholly owned subsidiary and Delaware Corporation, Omnimmune Acquisition Corp., after which Omnimmune Acquisition Corp. changed its name to Omnimmune Corp. (the “Merger”).Prior to the Merger, the Company was a shell company and Omnimmune Corp. was considered the acquirer for accounting purposes in the transaction.As a result the historical financial statements included in this report are those of Omnimmune Corp., the Texas Corporation.Unless otherwise indicated, all financial and business information contained in this Current Report relates exclusively to the business and financial affairs of Omnimmune Holdings, Inc. and its subsidiaries. PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current assets Cash and cash equivalents $ $ Prepaid Insurance Total current assets $ $ Liabilities and stockholders' deficiency Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities-related party Line of credit Accrued interest, net Accrued interest- related party Cash advance Notes payable, net Total current liabilities Long term portion of notes payable Long term portion of notes payable - due to related parties Total liabilities Commitments and contingencies - - Stockholders' deficiency Common stock, $0.0001 par value; 50,000,000 shares authorized; 8,914,921 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Common stock subscribed Deficit Accumulated during the Development Stage ) ) Total stockholder's deficiency ) ) $ $ See notes to consolidated financial statements. 4 OMNIMMUNE HOLDINGS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative from For the Three For the Three Inception Months Ended Months Ended (January 12, 2005) March 31, March 31, to March 31, Revenue $
